Mr. Justice Burnett
delivered the following dissenting opinion:
. I am unable to concur with the conclusion reached by Mr. Justice Moore in this case for the following reasons:
. Taking the statements of the plaintiff at their full value, they cannot amount to anything more than puf*375fing or boasting of tbe business which the defendant Dennison had for sale. These statements are denied by both defendants, and the clear weight of the testimony is in their favor. The plaintiff had full opportunity to investigate the business he was about to purchase, and the fault is his if he listened to roseate opinions instead of ascertaining facts easily within his reach. He complains that he was promised a lease by the landlord of the defendant Dennison. Without dispute the testimony shows that the landlord himself had only a tenancy from month to month; that he sublet on like conditions to the defendant Dennison, and extended the same terms to the plaintiff, who paid one month’s rent in advance, and refused to pay further. The'latter makes no statement whatever as to the terms of the lease which he says was promised. It is not reasonable to suppose that the defendant Dennison or his landlord would promise a greater estate in the premises than they had themselves.
It is contended by the plaintiff that he was deceived by the representation which he says was made to the effect that he would make from $5 to $10 per day. He does not pretend to say that it was represented to him that this would be net profits. His own exhibit offered in evidence shows that for two weeks after he took charge of the business he never took in less than $5 per day, except on one date when the receipts amounted to $4.90. From that they ranged as high as $9.70 during the period mentioned.
Passing this, a second reason for dissent is found in the fact that it was not until he had experimented with the business for six weeks and had worked out a failure that he manifested his desire to rescind the agreement. The rule in such cases was very plainly *376laid down by Mr. Justice Bean in Scott v. Walton, 32 Or. 460, 464 (52 Pac. 180, 181), as follows:
“A party wbo has been induced to enter into a contract by fraud has, upon its discovery, an election of remedies. He may either affirm the contract, and sue for damages, or disaffirm it, and be reinstated in the position in which he was before it was consummated. These remedies, however, are not concurrent, but wholly inconsistent. The adoption of one is the exclusion of the other. If he desires to rescind, he must act promptly, and return, or offer to return, what he has received under the contract. He cannot retain the fruits of the contract awaiting future developments to determine whether it will be more profitable for him to affirm or disaffirm it. Any delay on his part, and' especially his remaining in possession of the property received by him under the contract, and dealing with it as his own, will be evidence of his intention to abide by the contract.”
He must have known as well at the end of the first week as later that the receipts of the business were not meeting his expectations, and it was his duty to act promptly, and not continue what he must have then known was an unsuccessful venture on his part. We find him, however, continuing the business, making changes in the personnel of the employees whom he found engaged in the shop when he bought it, reducing the force to three barbers, and not only so, but he also increased the price of service, broke up the location of the shop, and changed its situation so as to utterly destroy the goodwill of the establishment. By his own acts and procrastination he put it out of his power to restore what he had acquired from the seller, and thus to do that equity, incumbent upon anyone, who would rescind a contract for fraud practiced upon him.
*377Moreover, aside from all this, the plaintiff does not come into a court of equity with clean hands. Section 4814, L. O. L., declares that “it shall he unlawful for any person, not a registered barber, * * to pursue the business of a barber, or to conduct any barber-shop. * * ” The plaintiff was evidently engaged in what he knew was a violation of a public law, and a general rule of equity is to leave such persons where the court of chancery finds them. The plaintiff’s avarice led him into making what turned out to be an improvident bargain as he managed the concern, coupled with an unlawful business on his part, and he ought not to be relieved from its consequences. He is beyond the aid of equity because he has put it out of his power to do equity and because he is asking the court to relieve him from the consequences of his purpose to violate the law. For these reasons, I am compelled to withhold my assent to the conclusion reached by my learned brother.
Mb. Justice Ramsey concurs in this dissenting opinion.